As filed with the Securities and Exchange Commission on July 21, 2011 Registration No. 333-173215 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Foreclosure Solutions, Inc. (Exact name of registrant as specified in its charter) TEXAS 32-0326395 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 2502 Live Oak Street, Suite 205 Dallas, Texas 75204 (214) 620-8711 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) H.J. Cole 2502 Live Oak Street, Suite 205 Dallas, Texas 75204 (214) 620-8711 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Ray A. Balestri, Esq. Siobhán F. Kratovil, Esq. Bell Nunnally & Martin LLP 2651 North Harwood, Suite 200 Dallas, Texas 75201 (214) 981-9080 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered in this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company)Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Stock, par value $0.0001 per share (1)Estimated for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act of 1933 and the price at which the selling security holders will be offering their shares. (2)Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such dates as the Securities and Exchange Commission, acting pursuant to said section 8(a), may determine. PROSPECTUS Foreclosure Solutions, Inc. 2,000,000Shares of Common Stock The date of this Prospectus is July 21, 2011. Foreclosure Solutions, Inc. (“Foreclosure Solutions”, “we”, “us”, “our”) is registering 2,000,000 shares of common stock held by 35 selling security holders. The selling security holders will sell at an initial price of $0.03 per share until our common stock is quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices.However, there can be no assurance that our common stock will become quoted on the OTC Bulletin Board.We will not receive any proceeds from the sale of shares of our common stock by the selling security holders, who will receive aggregate net proceeds of $60,000 if all of the shares being registered are sold.With the exception of any brokerage fees and commissions and blue sky expenses, which are the responsibility of the selling security holders,we will incur all costs associated with this Prospectus, which includes our legal and accounting fees, printing costs and filing and other miscellaneous fees. Our common stock is presently not traded on any national securities exchange or the NASDAQ Stock Market.We do not intend to apply for listing on any national securities exchange or the NASDAQ Stock Market.The purchasers in this offering may be receiving an illiquid security. An investment in our securities is speculative.See the section entitled “Risk Factors” beginning on page 4 of this Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus.Any representation to the contrary is a criminal offense. The information in this Prospectus is not complete and may be changed.The selling security holders may not sell these securities until the registration statement that includes this Registration Statement is declared effective by the Securities and Exchange Commission.This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall the selling security holders sell any of these securities in any state where such an offer or solicitation would be unlawful before registration or qualification under such state’s securities laws. You should rely only on the information contained in this Prospectus.We have not authorized anyone to provide you with information different from that contained in this Prospectus.The selling shareholders are offering to sell, and seeking offers to buy, their common shares, only in jurisdictions where offers and sales are permitted.The information contained in this Prospectus is accurate only as of the date of this Prospectus, regardless of the time of delivery of this prospectus or of any sale of our common shares. TABLE OF CONTENTS Page No. PROSPECTUS SUMMARY 1 Foreclosure Solutions, Inc. 1 The Offering 2 Financial Summary Information 3 RISK FACTORS 4 Risks Relating to Foreclosure Solutions, Inc. 4 Risks Relating to the Internet Industry 11 Risks Relating to Our Securities 11 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 15 DILUTION 16 SELLING SECURITY HOLDERS 16 PLAN OF DISTRIBUTION 19 Regulation M 21 Penny Stock Rules 22 Blue Sky Restrictions on Resale 23 DESCRIPTION OF SECURITIES TO BE REGISTERED 23 Common Stock 23 Voting Rights 23 Dividend Policy 24 Preferred Stock 24 Transfer Agent 24 INTERESTS OF NAMED EXPERTS AND COUNSEL 24 Experts 24 DESCRIPTION OF BUSINESS 25 Forward-Looking Statements 25 Overview 25 Products and Services 27 Target Markets and Marketing Strategy 28 Growth Strategy 29 Competition 29 Intellectual Property 30 Research and Development 30 Government Regulation 30 Employees 32 Reports to Security Holders 32 DESCRIPTION OF PROPERTY 32 LEGAL PROCEEDINGS 33 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 33 Market Information 33 Rule 144 33 Holders 34 Dividends 35 Equity Compensation Plans 35 MANAGEMENT’S DISCUSSION AND ANAYLSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 35 Forward Looking Statements 35 i Plan of Operation 35 Liquidity and Capital Resources 36 Results of Operations 37 Subsequent Events 38 Going Concern 38 Off-Balance Sheet Arrangements 39 Inflation 39 Critical Accounting Policies 39 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 40 DIRECTORS AND EXECUTIVE OFFICERS 40 Directors and Officers 40 Other Directorships 41 Board of Directors and Director Nominees 41 Conflicts of Interest 42 Significant Employees 42 Legal Proceedings 42 Audit Committee 44 Family Relationships 44 Code of Ethics 44 EXECUTIVE COMPENSATION 44 Summary Compensation Table 44 Option Grants 45 Management Agreements 45 Compensation of Directors 45 Pension, Retirement or Similar Benefit Plans 45 Compensation Committee 45 Indemnification 45 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 46 Change in Control 46 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 46 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 47 EXPERTS 48 LEGAL MATTERS 48 FINANCIAL STATEMENTS F-1 ii PROSPECTUS SUMMARY This Prospectus, and any supplement to this Prospectus include “forward-looking statements”.To the extent that the information presented in this Prospectus discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking.Such forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These include, among others, the cautionary statements in the “Risk Factors” section beginning on page 4 of this Prospectus and the “Management’s Discussion and Analysis of Financial Position and Results of Operations” section elsewhere in this Prospectus. Foreclosure Solutions, Inc. We were incorporated on December 9, 2010 under the laws of the State of Texas.We do not have any subsidiaries.Our principal executive offices are located at 2502 Live Oak Street, Suite 205, Dallas, Texas 75204.Our telephone number is (214) 620-8711.Our website is www.foreclosurecat.com.Our fiscal year end is December 31. We are a start-up, development stage company.We have only recently begun operations, have no sales or revenues, and therefore rely upon the sale of our securities to fund our operations.We have a going concern uncertainty as of the date of our most recent financial statements. Our website will provide prospective homebuyers with comprehensive and easy-to-use information on foreclosed residential properties.Prospective homebuyers can search our web-based database free of charge, but are required to register in order to save favorite listings and searches.Prospective homebuyers will receive free email updates when new properties become available that match their previous search criteria.We intend to use our website and our web-based database to promote our realtor services to prospective homebuyers interested in foreclosed residential properties. We intend to generate revenue by selling our realtor services to prospective homebuyers interested in foreclosed residential properties.Our website will advertise our realtor services.Also, each registered user of our website will receive follow-up e-mails offering him the ability to schedule an appointment with one of our realtors to view properties he has seen on our website and to alert him to new properties that match his previous search criteria.In some instances, realtors employed or retained by us will provide realtor services.In other instances, we will refer these services to outside realtors.We will collect a fixed percentage of the commissions the realtors receive on transactions. Initially, our focus will be on homebuyers interested in purchasing foreclosed residential properties in Dallas, Tarrant, Denton and Collin Counties in the State of Texas.Depending upon market conditions and market acceptance of our realtor services, we may expand into other counties in the State of Texas. Our principle business activities will be:promoting, marketing, and selling realtor services to prospective homebuyers interested in foreclosed residential properties over the Internet; and developing, maintaining, and updating a comprehensive and easy to use web-based database of information on foreclosed residential properties that can be accessed by prospective homebuyers free of charge and can be used by us to promote our realtor services. The information contained on our website is not part of this Prospectus. 1 We are not a blank check company.Rule 419 of Regulation C under the Securities Act of 1933 defines a “blank check company” as a (i) development stage company that has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person, and (ii) is issuing a penny stock.Accordingly, we do not believe that our company may be classified as a “blank check company” because we intend to engage in a specific business plan and do not intend to engage in any merger or acquisition with an unidentified company or other entity. To the extent we cannot meet our cash requirements for the next 12 months by generating revenue, we intend to meet such cash requirements through sale of our equity securities by way of private placements.We currently do not have any arrangements in place to complete any such private placements (nor have we identified any potential investors) and there is no assurance that we will be successful in completing any such private placements on terms acceptable to us.If we are unable to raise sufficient capital to carry out our business plan, we may be forced to cease operations and you may lose your entire investment. The Offering The 2,000,000 shares of our common stock being registered by this Prospectus represent approximately 28.6% of our issued and outstanding common stock as of July 21, 2011.Both before and after the offering, H.J. Cole, our sole officer and director, will control Foreclosure Solutions.As of July 21, 2011, Mr. Cole owns 5,000,000 shares, representing approximately 71.4% of our issued and outstanding common stock.None of these shares are being registered by this Prospectus.After the offering, Mr. Cole will continue to own approximately 71.4% of our issued and outstanding common stock. The following is a brief summary of the offering: Securities Offered: 2,000,000 shares of common stock, par value $0.0001 per share, offered by 35 selling security holders. Initial Offering Price: The $0.03 per share initial offering price of our common stock was determined by our Board of Directors based on several factors, including our capital structure and the most recent selling price of 10,000 shares of our common stock in private placements for $0.03 per share on February 9, 2011.The selling security holders will sell at an initial price of $0.03 per share until our common stock is quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.However, there can be no assurance that our common stock will ever become quoted on the OTC Bulletin Board. Minimum Number of Securities to be Sold in this Offering: None. 2 Securities Issued and to be Issued: As of July 21, 2011, we had 7,000,000 issued and outstanding shares of our common stock, and no issued and outstanding convertible securities. All of the common stock to be sold under this Prospectus will be sold by existing security holders.There is no established market for the common stock being registered. We intend to engage a market maker to apply to have our common stock quoted on the OTC Bulletin Board.This process usually takes at least 60 days and the application must be made on our behalf by a market maker.We have not yet engaged a market maker to file our application.If our common stock becomes quoted and a market for the stock develops, the actual price of the shares will be determined by prevailing market prices at the time of the sale.The trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price of our common stock. Proceeds: We will not receive any proceeds from the sale of our common stock by the selling security holders. Financial Summary Information All references to currency in this Prospectus are to U.S. Dollars, unless otherwise noted. The following table sets forth selected financial information, which should be read in conjunction with the information set forth in the “Management’s Discussion and Analysis of Financial Position and Results of Operations” section and the accompanying financial statements and related notes included elsewhere in this Prospectus. Balance Sheet Data As of December 31, 2010 (Audited) As of March 31, 2011 (Unaudited) Balance Sheet Working Capital $ $ Total Current Assets $ Total Current Liabilities $ ) $ ) Income Sheet Data Period from December 9, 2010 (date of inception) to December 31, 2010 (Audited) Three Months Ended March 31, 2011 (Unaudited) Period from December 9, 2010 (date of inception) to March 31, 2011 (Unaudited) Income Statement Revenues $
